Citation Nr: 1035477	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bronchial asthma.

2. Entitlement to service connection for major depression.

3. Entitlement to service connection for right carpal tunnel 
syndrome.

4. Entitlement to service connection for left carpal tunnel 
syndrome.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to a compensable initial rating for residuals of a 
right wrist fracture.

7. Entitlement to a compensable initial rating for residuals for 
a left fifth rib resection.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to February 
1975 and had additional duty in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO in 
Cleveland, Ohio.  The Board remanded this case in December 2008.  
It returns now for appellate consideration.

Subsequent to the issuance of the November 2009 supplemental 
statement of the case (SSOC), the appellant submitted a statement 
in support of his claim, received by the Board in May 2010.  This 
statement, which alleges that he suffered from asthma for many 
years before he sought treatment for and was diagnosed with 
asthma, is essentially duplicative of the arguments already 
advanced by the appellant and his representative.  See, e.g., 
appellant's statement, January 2004.  The Board concludes that 
there is no prejudice to the appellant by the Board's 
consideration of the issue presently on appeal without first 
remanding it to the Agency of Original Jurisdiction (AOJ).  See 
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

The issues of increased rating for right wrist fracture residuals 
and service connection for left carpal tunnel syndrome and a 
right knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's left fifth rib fracture residuals have not 
been manifested by impairment which is characterized by removal 
of one rib or resection of two or more ribs without regeneration.

2.  The preponderance of the evidence is against a finding that 
the appellant's bronchial asthma had its onset in service or is 
otherwise related to his active military service.  

3.  Affording the appellant the benefit of the doubt, the 
evidence is at least in equipoise that his major depression is 
related to his military service.

4.  Affording the appellant the benefit of the doubt, the 
evidence is at least in equipoise that his right carpal tunnel 
syndrome is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
left fifth rib fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2009).

2.  The appellant's bronchial asthma was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The appellant's major depression was incurred in military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

4.  The appellant's right carpal tunnel syndrome was incurred in 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in December 2008, the Board remanded the issues 
currently on appeal.  The Board instructed the AOJ to attempt to 
verify the appellant's periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), provide him 
with appropriate examinations to determine the etiology of any 
bronchial asthma, depression, carpal tunnel syndrome and right 
knee condition currently found, provide him with VA examinations 
to determine the current extent of the impairment resulting from 
his service-connected right wrist and rib conditions, and 
readjudicate the claims.  On remand, the AOJ obtained records 
verifying the appellant's periods of ACDUTRA and INACDUTRA, 
provided him with appropriate examinations to assess his claimed 
bronchial asthma, depression, carpal tunnel syndrome, right knee, 
residuals of right wrist fracture, and residuals of left fifth 
rib resection.  To the extent that the examinations for left 
carpal tunnel syndrome, right wrist disability and right knee 
disability were not adequate, the Board notes that these issues 
are being remanded below for further development.  The 
appellant's claims were later readjudicated in a November 2009 
supplemental statement of the case (SSOC). Thus, with the issues 
being decided below, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims for service connection for 
major depression and right carpal tunnel syndrome, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  In this case, the Board is granting in full the 
benefits sought on appeal.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

As to the claims for service connection for bronchial asthma and 
higher initial rating for residuals of left fifth rib resection, 
the Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in December 2001 and May 2004 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the appellant of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The appellant was 
informed of the specific types of evidence he could submit, which 
would be pertinent to his claims, and advised to send any 
treatment records that he had.  He was also told that it was 
ultimately his responsibility to support the claims with 
appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the appellant was given proper notice in a March 2006 letter and 
afforded ample opportunity to respond.  Subsequently, the 
appellant's claims were readjudicated in a November 2009 SSOC.  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been associated with the file.  The appellant's 
service personnel records, including records showing his periods 
of ACDUTRA and INACDUTRA have been obtained.  The appellant has 
at no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a VA respiratory examination in August 
2009 to obtain an opinion as to whether his bronchial asthma was 
the result of service.  The Board finds this opinion to be 
comprehensive and sufficient in addressing the matter of nexus.  
In this regard, it is noted that the opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
for the conclusions that were reached.  The Board, therefore, 
concludes that the August 2009 examination report is adequate 
upon which to base a decision in this case.  See Nieves-
Rodriguez, supra.  Further examination or opinion is not needed 
on this claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be associated 
with the appellant's military service.  This is discussed in more 
detail below.

The duty to assist by providing a thorough and contemporaneous 
examination also extends to increased rating claims.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the appellant with an appropriate bones 
examination in August 2009 to assess the current severity of his 
left fifth rib fracture residuals.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected disability since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The August 2009 VA examination 
report is thorough and supported by the other medical evidence of 
record.  The examination in this case is adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Initial Ratings

The appellant seeks a compensable initial rating for his service-
connected residuals of left fifth rib resection.  For the reasons 
that follow, the Board finds that a compensable rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the appellant is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As a preliminary matter, the Board notes that service connection 
for a scar as a residual of left fifth rib resection was granted, 
and a 10 percent evaluation assigned, in a September 2008 rating 
decision.  The appellant has not initiated an appeal of that 
decision.  As the evaluation of the residual scar is not an issue 
presently on appeal, the Board cannot consider the symptomatology 
and effects of the scar in evaluating the appellant's entitlement 
to an increased rating for residuals of left rib resection.  See 
38 C.F.R. § 4.14. 

The appellant's left fifth rib resection residual disability is 
currently assigned a noncompensable evaluation under Diagnostic 
Code 5299-5297 as analogous to removal of ribs.  

In order for a compensable disability rating to be assigned under 
Diagnostic Code 5297, there must be, at a minimum, removal of one 
rib or the resection of two or more ribs without regeneration.  
38 C.F.R. § 4.71a (2009).  The appellant's original in-service 
injury required the resection of the left fifth rib in August 
1980.  The evidence of record does not demonstrate, nor does the 
appellant claim, that he had a rib removed or had more than one 
rib resected.  Therefore, a compensable rating for his service-
connected residuals of a left fifth rib resection is not 
warranted.

In addition, neither the appellant nor any examiner has 
established that pain or flare-ups result in functional loss, 
disability, or other manifestations that would equate to removal 
of the rib or resection of an additional rib.  The evidence of 
record does not indicate limitation of function of movement or of 
daily activities from this injury. At an August 2003 VA bones 
examination, the appellant reported that the only time this rib 
disorder bothered him was when he did a lot of heavy repetitive 
use with it.  He indicated that he would get a lot of aching and 
soreness in the left anterior chest.  X-rays did not reveal a rib 
fracture on the left side.  On VA bones examination in August 
2009, the appellant complained of a sharp pain just below the 
left nipple when lifting or bending.  He indicated that the pain 
would come and go, typically lasting less than one minute.  With 
flare-ups, there was pain, but no weakness, fatigue or functional 
loss or impairment.  The appellant reported that there were no 
effects on occupation or normal daily activities.  Physical 
examination revealed one are of point tenderness 3.5 cm inferior 
to the left nipple.  A limited X-ray study demonstrated no 
definite displaced rib fractures and no pneumothorax.  Although 
the effect of a veteran's pain must be considered when making a 
rating determination, under the circumstances of this case the 
Rating Schedule does not require a separate rating for pain. See 
38 C.F.R. §§ 4.40. 4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). 
Therefore the Board concludes that the overall disability picture 
presented warrants no more than a noncompensable evaluation under 
Diagnostic Code 5297.

The Board has also considered whether a referral for 
extraschedular rating is warranted. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required. See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's rib resection 
residuals is not inadequate. The August 2009 VA examination 
report indicates there are no objective findings of false motion, 
malunion, nonunion, any loose motion or false joint.  Although 
the appellant reported pain on flare-ups, there was no weakness, 
fatigue or functional loss or impairment.  It does not appear 
that the appellant has an 'exceptional or unusual' disability; he 
merely disagrees with the assigned evaluation for his level of 
impairment. In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria. The available 
schedular evaluations for that service-connected disability are 
adequate. Referral for extraschedular consideration is not 
warranted. See VAOPGCPREC 6-96. Further inquiry into 
extraschedular consideration is moot. See Thun, supra.

The Board has considered the possibility of staged ratings, but 
concludes that the criteria for a compensable rating have at no 
time been met. Accordingly, staged ratings are inapplicable. See 
Fenderson, supra; Hart, supra.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim for a compensable initial rating 
for his rib resection residuals.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

III. Service Connection

The appellant is seeking service connection for bronchial asthma, 
depression and carpal tunnel syndrome.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA, or 
from an injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106.  However, presumptive provisions 
such as 38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, which 
strongly suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the appellant's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which is the 
version that favors the claimant.

a.	Bronchial asthma

The record reflects that the appellant served in the Ohio Air 
National Guard from March 1979 to March 2000.  As noted above, 
service records verifying the exact dates of the appellant's 
periods of ACDUTRA and INACDUTRA have been associated with the 
claims file.  

The relevant medical evidence of record includes service 
treatment records, private medical records and VA treatment 
records.  Service treatment records show that, at enlistment 
examination in March 1979, the appellant reported a history of 
hay fever and denied a history of asthma and shortness of breath; 
a chest X-ray did not reveal any marked abnormalities.  On 
military examinations in January 1983 and January 1985, the 
appellant again reported a history of hay fever and denied a 
history of asthma and shortness of breath.  

Private medical records show that radiographs of the chest were 
taken on August 24, 1985, which demonstrated mild chronic 
interstitial thickening without gross evidence of active 
pulmonary pathology.  On July 22, 1986, another chest X-ray 
demonstrated a normal chest radiographically.  

From January 2, 1990 to January 9, 1990, the appellant was 
hospitalized at Firelands Community Hospital for treatment and 
diagnosis of acute asthmatic bronchitis.  

At military examination on February 10, 1990, a history of hay 
fever, sinusitis, shortness of breath, asthmatic bronchitis and 
allergic rhinitis was reported.  The appellant was noted as being 
treated for acute asthmatic bronchitis and recently being on 
steroids for asthma.  Results of pulmonary function studies 
indicated that a valid test could not be obtained, but that the 
appellant was found to be unable to exhale sufficiently.  In May 
1990, the appellant was again noted as being on asthma therapy.  
In October 1990, it was noted that the appellant had resolved 
asthmatic bronchitis.  

A service treatment note dated May 13, 1992 shows that the 
appellant was seen with complaints of sinus congestion, headaches 
and sore throat.  Following evaluation, he was assessed as having 
purulent rhinitis and early sinusitis.  At military examination 
in August 1992, the appellant reported a history of hay fever and 
mild allergic rhinitis, and denied a history of asthma, shortness 
of breath and sinusitis.  The findings of a chest X-ray were 
within normal limits.  

A private treatment note dated February 11, 1993 reflects 
complaints of occasional fleeting chest ache and shortness of 
breath most of the time.  Chronic allergy symptoms and sinus 
problems were noted.  

Service treatment notes dated in July 1997 and December 1998 
indicate a medical history, treatment and assessment of asthma.  
In March 1998, the appellant reported a history of hay fever and 
shortness of breath, and indicated that he was currently using an 
inhaler.  A November 1998 medical consultation report indicates 
that the appellant reported having a longstanding history of 
respiratory allergies.  

Private treatment records show that the appellant underwent 
complete pulmonary function tests on January 28, 2000.  The 
pulmonary function picture was consistent with bronchial asthma.  
A February 7, 2000 evaluation report from K. Chaban, M.D. 
reflects that the appellant was referred by military medical 
personnel for evaluation of bronchial asthma.  It is noted that 
the appellant had had a history of asthma for some time, with 
symptoms getting increasingly worse over the past year.  The 
appellant complained of constant symptoms of tightness in the 
chest, wheezing and cough, and persistent allergy symptoms such 
as runny nose, nasal congestion and watery eyes.  He was found to 
have a very classic history of atopy, environmental and seasonal 
allergies, and progressive dyspnea, tightness, wheezing and dry 
cough, all of which were consistent and highly suggestive of at 
least moderate persistent bronchial asthma.  

A March 1, 2000 military Physical Profile Serial Report reflects 
a diagnosis of bronchial asthma and indicates that the appellant 
was found to be not medically qualified for mobility for the 
duration of his profile.  

An August 2000 treatment note from Dr. Chaban shows a diagnosis 
of bronchial asthma that clinically seemed to be controlled.  It 
was suspected that the appellant's dyspneic symptoms were related 
to his weight gain and lack of exercises, but that the persistent 
cough indicated some degree of airway inflammation.  

VA treatment records dated in June 2002 reflect a diagnosis of 
allergic rhinitis.  

The appellant was afforded VA respiratory examinations in August 
2003 and August 2009.  On examination in August 2003, the 
appellant reported experiencing shortness of breath and having 
always had a dry cough.  He denied hemoptysis or any sputum 
production.  Following a physical examination, an X-ray study and 
pulmonary function tests, the examiner diagnosed the appellant 
with bronchial asthma.  

Treatment records dated in August 2007 from Dr. Chaban reflect 
assessments of asthma, unspecified and stable on current 
treatment, and allergic rhinitis, worsening lately.  

At the August 2009 VA examination, the appellant complained of 
chronic shortness of breath for the past 20 years.  He denied 
wheezing, hemoptysis, anorexia, problems with sputum production, 
productive cough, non-productive cough, constitutional symptoms, 
fevers, chills, night sweats, fatigue, malaise and weight loss.  
He reported having asthma attacks about four times a year, 
lasting less than an hour.  A chest X-ray showed no acute lung 
process.  Following the chest X-ray, pulmonary function tests and 
review of the records, the examiner gave the opinion that it was 
clear that there was classic atopy.  It was noted that the 
appellant had had problems with environmental and seasonal 
allergies since childhood.  Indeed, there was a positive family 
history of asthma.  The examiner further opined that the 
appellant's asthma was not incurred during a period of active 
duty service, nor did it otherwise have any relationship to his 
period of active duty service.  

After a thorough review of the claims file, the Board finds that 
there is no evidence to suggest a link between the appellant's 
bronchial asthma and active duty service.  The evidence does not 
show asthma to have had its onset during his active service from 
June 1968 to February 1975, nor is there any indication that any 
symptoms related to asthma may have manifested during that time.  
Indeed, the August 2009 VA examiner ruled out the likelihood that 
the appellant's asthma was related to his active duty service.  

The inquiry that follows is whether the appellant's bronchial 
asthma resulted from a disease or injury incurred or aggravated 
while performing ACDUTRA, or from an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106; 38 C.F.R. § 3.6(a) and (d).  The Board concludes that it was 
not.  As reflected in the evidence summarized above, the earliest 
evidence of the appellant experiencing any respiratory problems 
was in January 1990 when he was hospitalized for acute asthmatic 
bronchitis.  Prior to the January 1990 hospitalization, the 
appellant had consistently denied history of shortness of breath 
and asthma, and chest X-rays had been negative.  National Guard 
personnel records show that appellant served on INACDUTRA from 
December 9, 1989 to December 10, 1989 and on January 17, 1990 and 
January 18, 1990.  In this regard, the appellant's period of 
hospitalization from January 2, 1990 to January 9, 1990 did not 
occur while the appellant was on ACDUTRA or INACDUTRA.  Thus, to 
the extent the appellant's current bronchial asthma might be 
related to the acute asthmatic bronchitis that he was 
hospitalized for in 1990, such condition is nevertheless not 
shown to have been the result of a disease or injury that was 
incurred in service.  

Additionally, although the appellant was found on military 
examination on February 10, 1990, while on INACDUTRA, to be 
unable to exhale sufficiently, there is no evidence that the 
appellant incurred an injury during this period of INACDUTRA that 
would have resulted in aggravation of his previous episode of 
acute asthmatic bronchitis.  

As to the appellant's May 13, 1992 treatment for purulent 
rhinitis and early sinusitis, the Board notes that this took 
place while the appellant was on ACDUTRA.  However, service 
treatment records clearly demonstrate a longstanding medical 
history of hay fever, and there is no evidence of record to show 
that the appellant's current asthma is etiologically related to 
the purulent rhinitis or early sinusitis.  In addition, shortly 
thereafter in August 1992, the appellant denied having had 
sinusitis, shortness of breath or asthma, and a chest X-ray was 
negative.  

The earliest documented complaint of shortness of breath is on 
February 11, 1993.  The appellant was not on ACDUTRA or INACDUTRA 
at the time.  While the appellant was shown to have chronic 
allergy symptoms and sinus problems, there was no mention of 
asthma or asthma medication.  It was not until July 1997 that 
asthma was first documented.  There is no evidence to show that 
the onset of this asthma was during a period of ACDUTRA or 
INACDUTRA.  

As to the January 28, 2000 pulmonary function tests, which 
revealed bronchial asthma, the Board notes that this did not take 
place during a period of ACDUTRA or INACDUTRA.  The appellant's 
subsequent evaluation for bronchial asthma on February 7, 2000 
took place while he was on INACDUTRA; however there is no 
evidence that there had been an aggravation of his previously-
noted bronchial asthma as a result of having incurred an injury 
during this period of INACDUTRA.  When the appellant was later 
noted on March 1, 2000 as having a diagnosis of bronchial asthma 
and determined to be not medically qualified for mobility for the 
duration of his profiled, he was not on ACDUTRA or INACDUTRA at 
this time.  

Taking into account all of the relevant evidence of record, the 
Board finds that the preponderance of the evidence is against a 
finding that the appellant's bronchial asthma resulted from a 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  Although his asthma appears to have 
developed sometime while he was in the National Guard, the 
evidence fails to show an etiological link to a specific period 
of ACDUTRA or INACDUTRA.  Rather, the evidence indicates that his 
bronchial asthma likely had its onset in between periods of 
ACDUTRA/INACDUTRA.  In light of the foregoing, the Board 
concludes that service connection for bronchial asthma is not 
warranted.  Although the appellant is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b.	Depression

The appellant's Reserve records show that he was referred to the 
clinic for an initial screening on December 5, 1995 due to 
concerns about his erratic behavior patterns and mood swings.  
Treatment notes indicate that he was seen on December 9, 1995 
with symptoms of what appeared to be "depression."  Psychiatric 
intervention was recommended to address this problem.  A March 1, 
1996 evaluation report indicates that he was seen for psychiatric 
evaluations on January 12, 1996 and February 16, 1996.  The 
diagnosis was major depression, single episode, moderate.  A 
Physical Profile Serial Report dated March 27, 1996 shows that 
the appellant had been placed on limited duty profile for 
approximately five months due to major depression.  In a June 20, 
1996 psychological progress report, it is noted that the 
appellant had been seen in counseling by a psychologist from 
April 25, 1996 to the present and that his prognosis in the long 
run appeared to be quite positive.  A Physical Profile Serial 
Report dated July 27, 1996 shows that the appellant was still on 
limited duty profile for approximately five months due to major 
depression.  In an October 22, 1996 psychological progress 
report, it is noted that the appellant continued to be in 
counseling and that there continued to be a reduction in many of 
the symptoms related to his depression.  A Physical Profile 
Serial Report dated December 7, 1996 shows that the appellant was 
released from limited duty profile.  Reserve treatment notes 
dated in July 1997 reflect a history of depression and indicate 
that he is still on medication.  

The appellant was afforded VA psychiatric examinations in August 
2003 and August 2009.  At the August 2003 examination, the claims 
file and medical records were reviewed, and clinical interview 
and psychological testing performed.  The examiner stated that it 
was not likely that the appellant had PTSD.  Rather, he appeared 
to be moderately depressed, which was exacerbated by his 
difficulties in getting along with others.  The examiner noted 
that there was no indication of depression while the appellant 
was on active duty from 1968 to 1975.  It was also noted that the 
appellant had a chronic pattern of having longstanding problems 
interacting with others, which was noted while on active duty 
back in the 1970s.  The examiner opined that any current, past or 
employment difficulties that the appellant had had appeared to be 
more of a function of characterological problems, rather than 
depression.  The appellant was diagnosed with depression in 
moderate range and personality disorder NOS.  

At the August 2009 examination, the claims file and medical 
records were reviewed, and clinical interview and psychological 
testing conducted.  The examiner diagnosed the appellant with 
major depression, recurrent, mild; anxiety disorder NOS; and 
personality disorder NOS.  A GAF score of 55 was assigned.  The 
examiner reported that the appellant's depression was first noted 
in the USAF Reserves in December 1996.  It is noted that the 
appellant had been diagnosed with a personality disorder in 1975 
while in the Air Force, but that there was no diagnosis of 
depression at that time.  The examiner opined that it was clear 
that the appellant's depression began while in the reserves and 
that it was as likely as not that the stress he experienced while 
in the reserves contributed to his depression then.  

Based on the evidence of record, as summarized above, the Board 
finds that service connection for depression is warranted.  As 
reflected in the record, the earliest medical evidence of 
symptoms indicative of depression was noted on December 9, 1995.  
These symptoms included feelings of hopelessness and of being 
overwhelmed at work, and episodes of agitation and rage in the 
workplace.  The appellant attributed his symptoms to changes in 
his job and problems at home.  He reported having received a 
written reprimand and counseling for his behavior toward other 
personnel.  In this regard, the appellant's depression is shown 
at least in part to be directly related to his National Guard 
service.  Although the August 2003 examiner found the appellant's 
employment difficulties to be more of a function of 
characterological problems rather than depression, the August 
2009 examiner found that his depression began while in the 
reserves and opined that it was as likely as not that the stress 
he experienced while in the reserves contributed to this 
depression.  In view of the foregoing, the Board finds that the 
evidence is at least in equipoise that the appellant's depression 
was incurred or aggravated during his time of service in the 
National Guard, and therefore, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching this 
decision.  See 38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

c.	Right carpal tunnel syndrome 

The appellant specifically contends that his right carpal tunnel 
syndrome is a result of his service-connected residuals of right 
wrist fracture.  The Board will therefore consider whether 
service connection for right carpal tunnel syndrome can be 
established on a secondary basis.  See 38 C.F.R. § 3.310(a).  

The appellant's private medical records show that nerve 
conduction studies were performed on October 1994, revealing 
bilateral early carpal tunnel syndrome.  In December 1994, anti-
inflammatory medications were recommended as treatment for his 
mild carpal tunnel syndrome.  A January 1995 Physical Profile 
Serial Report shows that the appellant was placed on limited duty 
profile for approximately 90 days due to bilateral carpal tunnel 
syndrome.  The appellant underwent right carpal tunnel release in 
March 1995.  In May 1995, a Physical Profile Serial Report 
extended the appellant's limited duty profile for bilateral 
carpal tunnel syndrome for another 60 days.  

The current nature and etiology of the appellant's right carpal 
tunnel syndrome was evaluated at VA examinations in August 2003 
and August 2009.  At the August 2003 examination, the appellant 
complained of having numbness in his right wrist for 20 years.  
His history of right wrist fracture in 1974, removal of a 
ganglion from the dorsal radial aspect of the right wrist in the 
1980s, and bilateral carpal releases in the mid-1990s was noted.  
Following a physical examination, the diagnoses were status post 
right wrist fracture with residual arthritis, status post 
bilateral carpal tunnel release for carpal tunnel syndrome, 
persistent right carpal tunnel syndrome and left ulnar nerve 
palsy of uncertain etiology.  The examiner explained that the 
history of right wrist fracture was a risk factor for later 
development of right carpal tunnel syndrome.  

At the August 2009 examination, the appellant complained of 
throbbing and stiffness in his right wrist since the 1980s.  His 
history of right wrist fracture and removal of ganglion cyst was 
again noted.  The examiner diagnosed the appellant with bilateral 
carpal tunnel syndrome with right median neuropathy.  It was 
noted that the appellant had developed use-related aching and 
stiffness in the right wrist approximately 10 years after 
fracturing the distal right ulnar styloid and radius; if he had 
persisted in using the right wrist, he would have developed 
tingling dysesthsesias in the right index and middle fingers.  
The examiner noted that these symptoms had persisted to the 
present and were indicative of carpal tunnel syndrome.  On 
musculoskeletal examination, there were no mechanical signs of 
carpal tunnel syndrome, as Tinel's and Phalen's tests were 
negative.  On neurological examination, however, the appellant 
had decreased 2-PD in the radial fingers of the right hand, which 
was consistent with median nerve compression at the wrist.  There 
was no weakness or atrophy.  The examiner gave the opinion that 
the right median neuropathy was likely due to right carpal tunnel 
syndrome secondary to constriction of the right carpal tunnel, 
which was likely caused by both obesity and the local arthritis 
resulting from the prior fracture of the distal radius and ulna.  

The Board has weighed the evidence of record and finds it to be 
at least in equipoise in showing that the appellant's right 
carpal tunnel syndrome was at least in part caused or aggravated 
by his service-connected residuals of right wrist fracture.  The 
August 2003 examination report indicates that the appellant's 
history of right wrist fracture was a risk factor for later 
development of right carpal tunnel syndrome.  In addition, the 
August 2009 examiner found that it was likely that the 
appellant's right carpal tunnel syndrome was caused by both 
obesity and the arthritis associated with his right wrist 
fracture.  Significantly, there is no evidence of record ruling 
out a relationship between the appellant's right carpal tunnel 
syndrome and right wrist fracture residuals.  

Taking into account all of the relevant evidence of record, the 
Board concludes that the evidence is at least evenly balanced in 
showing that the appellant's right carpal tunnel syndrome was 
caused or aggravated by his service-connected residuals of right 
wrist fracture, and therefore, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching this 
decision.  See 38 U.S.C.A. §§ 5107(b) (West 2002); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to a compensable initial rating for residuals for a 
left fifth rib resection is denied.

Service connection for bronchial asthma is denied.

Service connection for major depression is granted.

Service connection for right carpal tunnel syndrome as secondary 
to service-connected residuals of right wrist fracture is 
granted.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the claims for increased ratings for right wrist 
fracture residuals and service connection for a right knee 
disability and left carpal tunnel syndrome.  

As noted above, the Board previously remanded the aforementioned 
issues so that the appellant could be afforded appropriate 
examinations, in pertinent part, to determine the etiology of any 
carpal tunnel syndrome or right knee condition currently found, 
and to determine the current extent of the impairment resulting 
from his service-connected right wrist condition.  The record 
reflects that the appellant was provided a VA joints examination 
in August 2009, presumably for evaluation of his right wrist and 
right knee.  The results of examination, however, are nowhere to 
be found in the claims file.  A printout of this examination 
report merely contains a note to "Please refer to CPRS Notes for 
this C&P examination report."  These CPRS Notes do not appear to 
be on file.  In addition, the Board notes that the December 2008 
remand clearly identified the carpal tunnel syndrome issue as a 
claim for service connection for bilateral carpal tunnel 
syndrome.  Although the appellant's right carpal tunnel syndrome 
was evaluated at an August 2009 VA neurological examination, 
there is no indication that his left carpal tunnel syndrome was 
evaluated at the examination, nor was an opinion rendered as to 
the etiology of this condition.  In this regard, it is noted that 
a remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because the December 2008 remand instructions 
were not complied with fully, the Board is required to remand the 
affected issues for further development.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should associate with the claims file 
a copy of the report of the appellant's 
August 2009 VA joints examination, which 
evaluated the appellant's right wrist 
fracture residuals and claimed right knee 
disability.  In doing so, the AOJ should 
review the examination report to ensure 
that it is in compliance with the Board's 
December 2008 remand instructions and 
adequate upon which to base the decisions 
on these issues, to include when viewed in 
light of the arguments advanced in the 
March 2010 informal hearing presentation; 
and if not, take all necessary action to 
remedy any such deficiencies.  

2.  The AOJ should also schedule the 
appellant for an appropriate examination to 
determine the etiology of any left carpal 
tunnel syndrome currently found.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, the examiner must state whether 
there is a 50 percent probability or 
greater that any currently diagnosed left 
carpal tunnel syndrome is etiologically 
related to the appellant's service.  The 
appropriate examiner should specifically 
determine whether carpal tunnel syndrome is 
related to the fractured distal radius 
sustained in a June 1973 motorcycle 
accident and/or the right carpal tunnel 
syndrome.  A complete rationale for the 
opinion must be provided.  The report 
prepared must be typed.

3.  Thereafter, the AOJ should readjudicate 
the right wrist, right knee and left carpal 
tunnel syndrome claims.  All new evidence 
received since the issuance of the November 
2009 SSOC should be considered.  If the 
benefits sought on appeal are not granted, 
the appellant and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


